744 N.W.2d 150 (2008)
Benjamin Israel SACHS, Personal Representative of the Estate of Janis Chernoff Sachs, Plaintiff-Appellee,
v.
SINAI HOSPITAL OF GREATER DETROIT, a/k/a Sinai Hospital, and Detroit Medical Center, Defendants-Appellants.
Docket No. 135173. COA No. 270321.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the application for leave to appeal the September 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.